  Case 1:19-cv-00602-MAC Document 1 Filed 11/26/19 Page 1 of 4 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF TEXAS
                                  BEAUMONT DIVISION

BRIDGETT S. THOMAS and                          §              CIVIL ACTION NO.____
WILLIAM J. THOMAS, JR.,                         §
  Plaintiffs                                    §
                                                §
VS.                                             §                  JURY DEMAND
                                                §
ALLSTATE TEXAS LLOYDS,                          §      NOTICE OF REMOVAL OF ACTION
  Defendant.                                    §          UNDER 28 U.S.C. §1441(a)




                  NOTICE OF REMOVAL OF ACTION UNDER U.S.C. §1441



      TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

             Please take notice that, pursuant to 28 U.S.C. § 1441 and 1446, Allstate Texas

      Lloyds, Defendant Herein, removes to this Court the state court action pending in the 172ND

      Judicial District Court of Jefferson County, Texas, and invoking this Court’s diversity

      jurisdiction, on the grounds explained below.

             1.      On October 11, 2019, Plaintiffs filed suit in Jefferson County against the

      Defendant. The suit was assigned to the 172nd Judicial District Court of Jefferson County,

      Texas, styled Cause No. E-204699; Bridgett S. Thomas and William J. Thomas, Jr. v.

      Allstate Texas Lloyds. Defendant was served/received notice of this suit on October 30,

      2019. As required by 28 U.S.C. § 1446(b), this notice of removal is timely filed by the

      Defendant within thirty (30) days following receipt by Defendant of the initial pleadings.

             2.      Removal of this action is proper, because this Court has original diversity

      jurisdiction under 28 U.S.C. § 1332 and the action is one that may be removed by
Case 1:19-cv-00602-MAC Document 1 Filed 11/26/19 Page 2 of 4 PageID #: 2



Defendant pursuant to 28 U.S.C. § 1441(b); specifically, this is a civil action wherein the

matter in controversy exceeds the sum of $75,000.00, exclusive of interest and costs, and

the Defendants are diverse in citizenship from Plaintiffs.

        3.      There is complete diversity among the parties as required by 28 U.S.C. §

1332(a). Plaintiffs are citizens of Texas. Allstate Texas Lloyds is a “Lloyds” insurer. A

citizenship of an unincorporated association is determined by the citizenship of its

members. 28 U.S.C. § 1332(a). For the purposes of determining citizenship of a Lloyds

organization, the court looks to the citizenship of the Lloyds members. See Massey v. State

Farm Lloyds Ins. Co., 993 F. Supp. 568, 570 (S.D. Tex. 1998). Here, Allstate is an

unincorporated association of individual underwriters who are all residents and citizens of

the State of Illinois. Accordingly, Allstate is a citizen of the State of Illinois. See Id..

        4.      The amount in controversy exceeds $75,000.00 as required by 28 U.S.C. §

1332 (a). Plaintiffs’ Original Petition recites that they are seeking actual damages, statutory

damages, treble damages, and attorney’s fees for breach of contract and violations of

Chapter 541 and 542 of the Texas Insurance Code, breach of the duty of good faith and fair

dealing, and misrepresentation relating to the Defendant’s alleged failure to properly adjust

the claim for Plaintiffs’ alleged property damage. Plaintiffs’ Petition states Plaintiffs are

seeking monetary relief over $200,000.00, but not more than $1,000,000.00. Thus,

Plaintiffs’ Petition shows on its face, that Plaintiffs’ claims are in excess of $75,000.00.

See Plaintiffs’ Petition incorporated herein under Exhibit “A”.

        5.      The Clerk’s full record in this case is attached as Exhibit “B”. A list of all

Counsel of Record is attached as Exhibit “C”. The Civil Cover Sheet is attached as Exhibit

“D”.
Case 1:19-cv-00602-MAC Document 1 Filed 11/26/19 Page 3 of 4 PageID #: 3



       6.      Venue is proper in this district because the district and division embrace the

place where the removal action has been pending.

       7.      Defendant will promptly provide written notice of the filing of this Notice

of Removal to all parties and to the clerk of the 172nd Judicial District Court of Jefferson

County, Texas.

       8.      Defendant respectfully request that the state court action be removed and

placed on this Court’s docket for further proceedings. Defendant further request any

additional relief to which they may be justly entitled.

       DATE: November 26, 2019.



                                              Respectfully submitted,


                                              /s/ John M. Causey
                                              ________________________________

                                              John M. Causey
                                              State Bar No. 04019100
                                              Southern District Bar No. 23926
                                              HOPE & CAUSEY, P. C.
                                              P. O. Box 3188
                                              Conroe, Texas 77305-3188
                                              (936) 441-4673 - Telephone
                                              (936) 441-4674 - Facsimile
                                              hcdocket@hope-causey.com

                                              ATTORNEYS FOR DEFENDANT
Case 1:19-cv-00602-MAC Document 1 Filed 11/26/19 Page 4 of 4 PageID #: 4



                            CERTIFICATE OF SERVICE

        Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and
correct copy of the foregoing instrument has been delivered to all interested parties on
November 26, 2019, via e-filing addressed to:

SCOTT LAW OFFICE, P.C.
Danny Ray Scott
P.O. Box 53358
Houston, TX 77052
casenotifications@scottlawyers.com
ATTORNEYS FOR PLAINTIFFS


                                            /s/ John M. Causey

                                            John M. Causey
